Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method comprising: 
receiving, for each camera of a plurality of cameras, a respective model mapping a set of rays cast through a hemisphere to respective pixels of an image captured by the respective camera; and 
casting a second respective ray from the point on the world model to a first camera of the plurality of cameras; and 
determining a first respective pixel of a first image captured by the first camera by corresponding the second respective ray to a ray of a first model associated with the first camera.”

Dependent Claims 2-6 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 7, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A system comprising: 
at least one processor configured to couple to a set of cameras; and 
a non-transitory memory coupled to the at least one processor and configured to store a respective model for each camera of the set of cameras that maps a set of rays through a hemisphere to pixels of an image captured by the respective camera, wherein non-transitory memory stores instructions that, when executed, cause the at least one processor to determine a surround view image that includes a first pixel by: 
casting a second ray from the point on the world model to a first camera of the set of cameras; 
determining a first respective pixel of a first image captured by the first camera by corresponding the second ray to a ray of a first model associated with the first camera; and 
determining a value of the first pixel of the surround view image based on the first respective pixel of the first image.”

Dependent Claims 8-16 are also allowed due to their dependence on allowed independent claim 7.

Regarding independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A vehicle comprising: 
a set of cameras disposed on the vehicle; 
at least one processor coupled to the set of cameras; and 
a memory coupled to the at least one processor and configured to store a respective model for each camera of the set of cameras, wherein the at least one processor is configured to determine a surround view image by: 
casting a second ray from the point on the world model to a first camera of the set of cameras; and 
determining a first pixel of a first image captured by the first camera by corresponding the second respective ray to a ray of a first model associated with the first camera.”

Dependent Claims 18-20 are also allowed due to their dependence on allowed independent claim 17.


The following are the closest prior-art of record:
Narayanswamy et al. (US Pub No.: 2016/0241791A1) disclose camera simulation that is extended to multi-camera systems. One aspect relates combine computer-graphics, single-camera simulation, multi-camera image signal processor (ISP) are combined to simulate and optimize a multi-camera system. Scene modeling is performed using synthetic computer generated scenes. The computer-graphics images are generated, taking into account the camera-intrinsic and camera-extrinsic parameters. The media specific to the camera's point-of-view and its intrinsic parameters, such as field of view and focal length, are generated. As the camera position changes, the captured field of view changes. Additionally, the occlusion between the various objects in the scene also changes. These sorts of effects are accounted for as part of the scene generation. The scene is constructed using a computer graphics rendering engine which starts with a 3D model of the scene and then renders the image seen by the camera using ray tracing methods. If a ray emanating from an object is blocked by another object in front of it with respect to the camera's field of view, the object is considered occluded. Therefore, for any specified camera position of the multi-camera array, an image is rendered which acts as the input scene to the simulation.

Kroeger (US Patent No.: 10916035B1) discloses calibrating sensor arrays, including sensors arrays mounted on an autonomous vehicle. Image data from multiple cameras in the sensor array can be projected into other camera spaces using one or more dense depth maps. The dense depth map(s) can be generated from point cloud data generated by one of the sensors in the array. Differences determined by the comparison can indicate alignment errors between the cameras. Calibration data associated with the errors can be determined and used to calibrate the sensor array without the need for calibration infrastructure. The process may include transferring the first image data into the second camera space using the dense depth map and/or transferring the second image data into the first camera space using the dense depth map. For example, the techniques described herein may unproject the first image data based on the dense depth map (e.g., by casting a ray through each pixel of the image and determining an intersection with a surface defined by the depth map) and reproject the image into the image plane of the second camera (e.g., creating an image from a different point of view based on the projection) to create a first projected image and/or unproject the second image data onto the dense depth map and reproject the second image into an image plane of the first camera to create a second projected image.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 










Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697